Appellant asks leave to file, and requests us to consider, a second motion for rehearing. Regarding such second motions, we said in Hickman v. State, 93 Tex.Crim. Rep.,247 S.W. 518:
"Second motions for rehearing will not be considered by this court, nor leave granted to file same, unless there be a sufficient showing in such application of the fact that in its original opinion, or opinion upon the motion for rehearing, the court has omitted to consider some matter, which, from the statement thereof in such application, is made to appear to this court so vital to the proper disposition of the case as to lead us to conclude that we erred in failing to consider same, or else such application must present such facts, arguments, or citations in reference to some matter decided in the original opinion or that upon rehearing, as will lead this court from an examination of the application to conclude that our decision in such regard was so far wrong as that its correction would entitle the appellant to a second rehearing."
This rule has been reiterated in Calley v. State,103 Tex. Crim. 53, 279 S.W. 848; Webb v. State, 9 S.W.2d 335; Cotter v. State, 22 S.W.2d 1071.
Appellant does not claim that we omitted the consideration of any matter regarded as material by him, but thinks we reached an erroneous conclusion upon the question which was *Page 464 
discussed at length both in our original opinion and in the opinion on rehearing. Counsel for appellant urges his position most courteously, as he always does, but strongly and persuasively. We think the difference between him and the court does not arise from any divergent views regarding the law but from a different angle at which the evidence is seen.
In the argument in support of the second motion for rehearing, we are urged to regard the case in the light in which the conduct of deceased's companions appeared to appellant in connection with the acts and words of the deceased. The trial judge seems to have submitted that issue properly in his instructions to the jury.
Believing proper disposition to have been made of the case, the second motion for rehearing is denied.
Denied.